DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               S.C., the Mother,
                                  Appellant,

                                      v.

  STATE OF FLORIDA, DEPARTMENT OF CHILDREN & FAMILIES,
                        Appellees.

                               No. 4D19-2431

                           [February 20, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Hope Tieman Bristol, Judge; L.T. Case No. 2018-22-DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, Children’s Legal Services, for
appellee Department of Children & Families.

   Thomasina F. Moore, Statewide Director of Appeals and Samantha C.
Valley, Senior Attorney, Florida Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.